COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                    NO. 02-13-00051-CR
                                    NO. 02-13-00052-CR

TRIMYIAN BARROW A/K/A                                                  APPELLANT
TRYMYIAN BARROW

                                            V.

THE STATE OF TEXAS                                                           STATE


                                         ----------

          FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY

                                         ----------

                           MEMORANDUM OPINION1

                                         ----------

      Pursuant to a plea bargain, Appellant Trimyian Barrow a/k/a Trymyian

Barrow pled guilty to aggravated sexual assault by threats and placing in fear, a

first-degree felony, 2 and violating a protective order, a third-degree felony, 3 and

      1
         See Tex. R. App. P. 47.4.
      2
         See Tex. Penal Code Ann. § 22.021(a)(1), (2)(A)(ii)–(iii), (e) (West Supp.
2012).
      3
         See id. § 25.07(a), (g).
the trial court convicted him of those offenses and sentenced him to ten years’

confinement in each case. Appellant filed a timely notice of appeal in each case.

      For each case, the trial court’s certification states that this is a plea-

bargained case and that Appellant has no right of appeal.        Accordingly, we

informed Appellant by letter on February 6, 2013, that these cases were subject

to dismissal unless he or any party showed grounds for continuing the appeals

on or before Tuesday, February 19, 2013.4 Appellant timely responded, but his

response does not raise grounds for continuing the appeals.        We therefore

dismiss these appeals.5


                                                  PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 28, 2013




      4
       See Tex. R. App. P. 25.2(a)(2), 25.2(d).
      5
       See Tex. R. App. P. 25.2(d), 43.2(f).


                                        2